Opinion by
Judge Hines :
There is sufficient in the record to sustain the judgment of the lower court.
The evidence strongly tends to show that the land in which appellant claims dower was sold under decretal sale in an action to which she was a party, and having failed then to assert claim she is es-topped to enforce it now. The papers in the case in which the decree for sale was rendered were lost, and nothing appears except a decree for sale, confirmation of commissioner’s report of sale, and a few other unimportant orders. The absence of an order of consolidation, the failure to describe the land to be sold, and the other defects pointed out by the appellant’s counsel, are mere irregularities that might have been corrected by appeal, and do not render the judgment void. Dugan v. Massey, 6 Bush 81.
Judgment affirmed.